                Case 1:20-cv-02761-AT Document 38 Filed 09/18/20 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK


 KNIGHT FIRST AMENDMENT
 INSTITUTE AT COLUMBIA
 UNIVERSITY,

                    Plaintiff,
                                                            No. 1:20-cv-02761-AT
           v.

 CENTERS FOR DISEASE CONTROL AND
 PREVENTION and U.S. DEPARTMENT OF
 HEALTH AND HUMAN SERVICES,

                    Defendants.


                        NOTICE OF PLAINTIFF’S CROSS-MOTION FOR
                             PARTIAL SUMMARY JUDGMENT

          PLEASE TAKE NOTICE THAT, upon the accompanying memorandum of law and the

Declaration of Jennifer Pinsof and all exhibits thereto, Plaintiff the Knight First Amendment

Institute at Columbia University (“Plaintiff”) hereby moves this Court for partial summary

judgment against Defendants the Centers for Disease Control and Prevention and the U.S.

Department of Health and Human Services (collectively, “Defendants”) pursuant to Rule 56 of

the Federal Rules of Civil Procedure, and for such other relief as the Court deems just and

proper.

          Pursuant to the Court’s Order of July 27, 2020, Defendants’ opposition to Plaintiff’s

cross-motion and reply in support of its own motion is due by October 2, 2020, and Plaintiff’s

reply in support of this motion is due by October 16, 2020. ECF No. 29.




                                                  1
        Case 1:20-cv-02761-AT Document 38 Filed 09/18/20 Page 2 of 2




Dated: September 18, 2020                Respectfully submitted,

                                         /s/ Anna Diakun
                                         Anna Diakun
                                         Stephanie Krent
                                         Jennifer Pinsof
                                         Alex Abdo
                                         Knight First Amendment Institute
                                           at Columbia University
                                         475 Riverside Drive
                                         New York, NY 10115
                                         (646) 745-8500
                                         anna.diakun@knightcolumbia.org

                                         Counsel for the plaintiff




                                     2
